UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-2533



ELDER DEFORRORRORA LOCUST,

                                               Plaintiff - Appellant,

         versus

W. BILLY SMITH, Sheriff,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (CA-95-38-BO)


Submitted:   January 11, 1996              Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Elder Deforrorrora Locust, Appellant Pro Se. Mark Allen Davis,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Locust v. Smith, No. CA-95-38-BO (E.D.N.C. July 20, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2